EXECUTION VERSION
AMENDMENT NO. 2 (this “Amendment”) dated as of May 6, 2010 to the Guarantee and
Collateral Agreement dated as of July 1, 2004 (as amended by the First Amendment
to Guarantee and Collateral Agreement and Reaffirmation and Assumption Agreement
dated as of April 7, 2009, as amended, the “Guarantee and Collateral
Agreement”), among HOLLY CORPORATION, a Delaware corporation (“Borrower”), each
Subsidiary of the Borrower from time to time party thereto (each such Subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors and the Borrower are referred to
collectively herein as the “Loan Parties”) and BANK OF AMERICA, N.A. (together
with its affiliates, “Bank of America”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined
therein).
     A. Reference is made to the Second Amended and Restated Credit Agreement
dated as of April 7, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto (the “Lenders”) and the Administrative Agent.
     B. Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or, if not defined
therein, in the Guarantee and Collateral Agreement.
     C. The Loan Parties have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans and other extensions of
credit. The Loan Parties, certain of the Lenders and the Administrative Agent
contemplate entering into a First Amendment to Second Amended and Restated
Credit Agreement, dated as of May 6, 2010 (the “Credit Agreement Amendment”),
which provides for the entry into this Amendment. In order to induce such
parties to enter into the Credit Agreement Amendment, the Administrative Agent
and the Loan Parties agree as follows:
     SECTION 1. Section 2.1(a) of the Guarantee and Collateral Agreement is
hereby amended and restated in its entirety to read as follows:
     “Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, Guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each of the Loan
Parties when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.”
     SECTION 2. Each Loan Party party hereto represents and warrants to the
Administrative Agent that:

 



--------------------------------------------------------------------------------



 



     (a) This Amendment has been duly authorized, executed and delivered by it,
and each of this Amendment and the Guarantee and Collateral Agreement, as
amended hereby, constitutes a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     (b) The representations and warranties set forth in Section 4 of the
Guarantee and Collateral Agreement are true and correct (or true and correct in
all material respects, in the case of any such representation or warranty that
is not qualified as to materiality) on and as of the Amendment Effective Date
(as defined below) after giving effect to this Amendment (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date).
     SECTION 3. This Amendment shall become effective as of the date (the
“Amendment Effective Date”) that the following conditions are satisfied:
     (a) The Administrative Agent shall have received duly executed counterparts
hereof which, when taken together, bear the authorized signatures of each Loan
Party and the Administrative Agent; and
     (b) The Credit Agreement Amendment is effective.
     SECTION 4. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Amendment by facsimile
transmission or PDF shall be as effective as delivery of a manually signed
counterpart of this Amendment.
     SECTION 5. Except as expressly amended hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.
     SECTION 6. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
     SECTION 7. In case any one or more of the provisions contained in this
Amendment should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

2



--------------------------------------------------------------------------------



 



     SECTION 8. All communications and notices hereunder shall (except as
otherwise expressly permitted by the Guarantee and Collateral Agreement) be in
writing and given as provided in Section 10.02 of the Credit Agreement.
     SECTION 9. The Borrower agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.
[Remainder of this page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Loan Parties and the Administrative Agent have duly
executed this Amendment as of the day and year first above written.

            BORROWER:

HOLLY CORPORATION, a Delaware corporation, as Borrower
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        BLACK EAGLE, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLYMARKS, LLC
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        HOLLY PAYROLL SERVICES, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY PETROLEUM, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   

[Amendment No. 2 to Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            HOLLY REALTY, LLC
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        HOLLY REFINING & MARKETING COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING & MARKETING — TULSA LLC (formerly
known as Holly Refining & Marketing — MidCon, L.L.C.)
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer        HOLLY REFINING & MARKETING COMPANY — WOODS
CROSS
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY REFINING COMMUNICATIONS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY TRUCKING, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   

[Amendment No. 2 to Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            HOLLY UNEV PIPELINE COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY UTAH HOLDINGS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HOLLY WESTERN ASPHALT COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        HRM MONTANA F/K/A MONTANA REFINING COMPANY
      By:   Black Eagle, Inc., partner             By:   /s/ Bruce R. Shaw      
  Bruce R. Shaw        Vice President and Chief Financial Officer             
By:   Navajo Northern, Inc., partner             By:   /s/ Bruce R. Shaw        
Bruce R. Shaw        Vice President and Chief Financial Officer        HRM
REALTY, LLC
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Senior Vice President
and Chief Financial Officer   

[Amendment No. 2 to Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            LEA REFINING COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        LOREFCO, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        MONTANA RETAIL CORPORATION
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO CRUDE OIL PURCHASING, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO HOLDINGS, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO NORTHERN, INC.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   

[Amendment No. 2 to Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            NAVAJO PIPELINE CO., L.P.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO PIPELINE GP, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO PIPELINE LP, L.L.C.
      By:   Navajo Holdings, Inc., its sole member             By:   /s/ Bruce
R. Shaw         Bruce R. Shaw        Vice President and Chief Financial Officer 
      NAVAJO REFINING COMPANY, L.L.C. (Successor of merger with Navajo Refining
Company, L.P.)
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NAVAJO REFINING GP, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   

[Amendment No. 2 to Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            NAVAJO REFINING LP, L.L.C.
      By:   Holly Corporation, its sole member             By:   /s/ Bruce R.
Shaw         Bruce R. Shaw        Senior Vice President and Chief Financial
Officer        NAVAJO WESTERN ASPHALT COMPANY
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer        NK ASPHALT PARTNERS D/B/A HOLLY ASPHALT COMPANY
      By:   Navajo Western Asphalt Company, partner             By:   /s/ Bruce
R. Shaw         Bruce R. Shaw        Vice President and Chief Financial Officer 
            By:   Holly Western Asphalt Company, partner             By:   /s/
Bruce R. Shaw         Bruce R. Shaw        Vice President and Chief Financial
Officer        WOODS CROSS REFINING COMPANY, L.L.C.
      By:   /s/ Bruce R. Shaw         Bruce R. Shaw        Vice President and
Chief Financial Officer   

[Amendment No. 2 to Guarantee and Collateral Agreement]

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Senior Vice President     

[Amendment No. 2 to Guarantee and Collateral Agreement]

 